Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 23, 2022.  These drawings are approved for entry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Knox et al (US 2012/0310340; hereafter referred to as Knox).  Mapping claim 17, Knox anticipates the claim language where:
The “system for improving vision of a subject” as claimed is best illustrated in Figure 7 and described in paragraphs 55 and 131-137 of Knox;
The “at least one sensor configured to determine a correction to be made to an intraocular lens (IOL) to improve the vision of a subject, wherein the IOL has a first index of diffraction” as claimed is best described in paragraphs 137 and 219 of Knox; 
The “control system operatively coupled to the at least one sensor and configured to receive associated sensed data corresponding to the correction to be made to the IOL and to calculate, based on the sensed data shape for more than two layers to be formed within the IOL, wherein each of the more than two layers has a different respective shape within the IOL and is configured to improve the vision of the subject; index of refraction for at least one additional layer to be formed within the IOL to form the more than two layers and parameters for a pattern of laser radiation to be applied to at least one selected area of the IOL to form the more than two layers” as claimed is disclosed at least in paragraphs 175, 179, 134, and 135 of Knox as well as in paragraphs 29 and 32 along with Figures 21 and 22; 
The “radiation system operatively coupled to the control system and configured to, based on control by the control system, apply focused laser radiation according to the parameters and pattern of laser radiation to be applied to at least one selected area of the IOL, to form, within the IOL, the more than two layers having the different index of refraction and the different respective shape” as claimed is described at least in paragraphs 18, 94, 118, 11, 213, 228, 128, 137, and in Figures 5-6 of Knox.


    PNG
    media_image1.png
    590
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    569
    media_image2.png
    Greyscale

                       
    PNG
    media_image3.png
    630
    512
    media_image3.png
    Greyscale

Regarding claim 18, the Applicant is directed to see paragraph 175 and the previously cited portions of Knox.
Regarding claim 19, the Applicant is directed to see the abstract and paragraphs 55, 197, and 198 of Knox.
Regarding claim 20, the Applicant is directed to paragraph 219 of Knox.
Regarding claim 21, the Applicant is directed to see paragraphs 213, 210, and 208 of Knox.
Regarding claim 22, the Applicant is directed to see paragraphs 223-224 where the layer is uniform along different particular directions.
Regarding claim 23, the Applicant is directed to see Figures 22 and 23A as well as paragraphs 202-204 of Knox.
Regarding claim 24, the Applicant is directed to see Figure 21 and paragraphs 179, 129, and 203 of Knox.
Regarding claim 25, the Applicant is directed to see paragraph 210 of Knox.
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
In traversing the prior art rejection relying on Knox, the Applicant argues that the shape, index of refraction, and parameters for laser radiation for more than two layers is not taught; see pages 7 and 8 of the response.  In response, the Examiner asserts that the claims set forth a system that includes a control system that can “calculate, based on the sensed data” the aforementioned characteristics.  As explained in the rejection as modified, the Examiner asserts that Knox discloses a control system that can “calculate, based on the sensed data” the aforementioned characteristics be demonstrating forming more than two layers within an IOL and providing each layer with a particular shape, index of refraction, and pattern of irradiated material.
The Applicant goes to argue that Knox does not teach or suggest forming more than two layers in the IOL that each have a different index of refraction and a different shape.  In response, the Examiner asserts that the present claims do not require forming more than two layers, but rather, the capability of calculating, based on sensed data, the different indices of refraction and different shapes.  That said, based upon the cited portions of the Knox disclosure, the capability and the actual forming of more than two layers with different characteristics is suggested; see in particular, paragraph 210.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774